Title: To James Madison from James Monroe, 10 October 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WASHINGTON octr. 10. 1815
                    
                    I intended to have written you by the two last mails but was interrupted at the moment I had allotted for the purpose. In truth I had little to communicate, which it was worth troubling you with, while ingaged in packing up & preparing for your departure for this place. Mr Cutts intimated to me that you would probably leave home the beginning of this week, which, coinciding with your intention when I left you, claims greater confidence.
                    There is much cause to fear that the epervier is lost. The treaty with Algiers is not recd. through any other quarter. A late occurrence at detroit has excited much sensation there. A British Lt. followed a deserter within our limits, took him, & sent him off, in consequence of which the officer was seized & is I believe held to bail, if indeed he has been able to give it. The probability of yr early return prevents my forwarding to you the papers. The vermont election has terminated favorably. The result of that in this state is doubtful, tho’ mr Rush fears, the opposition have gaind it by a majority of one. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                 